Exhibit 10.25
 
RAMCO-GERSHENSON PROPERTIES TRUST


Restricted Stock Award Agreement
Under 2009 Omnibus Long-Term Incentive Plan

--------------------------------------------------------------------------------


 
This Restricted Stock Award Agreement (the “Award Agreement”), dated as of the
Grant Date set forth on Schedule 1 hereto, is entered into by and between
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”) and the participant set forth on Schedule 1 hereto (the
“Participant”).  Capitalized terms not defined herein have the meanings ascribed
to such terms in the Ramco-Gershenson Properties Trust 2009 Omnibus Long-Term
Incentive Plan, as amended from time to time (the “Plan”).
 
1.             The Award.  The Trust hereby grants the restricted shares set
forth on Schedule 1 hereto (the “Award”) to the Participant, as of the Grant
Date, pursuant to and subject to all of the terms and conditions of this Award
Agreement and the Plan, the provisions of which are incorporated herein.  A copy
of the Plan is on file in the office of the Trust. If there is any conflict
between the provisions of this Award Agreement and the Plan, the Plan will
control.
 
2.             Restricted Stock and Vesting.  Each restricted share granted
hereunder represents the right of the Participant to receive, upon vesting and
the satisfaction of any required tax withholding obligation, one share of common
beneficial interest, par value $0.01, of the Trust (“Common Stock”).  As of the
date hereof and until the date such restricted shares are vested, or are
terminated or forfeited in accordance with this Award Agreement, the Participant
shall be entitled to all the rights of a holder of Common Stock as if the
outstanding restricted shares were so vested, including the right to vote and to
receive dividends.  The Participant may not sell, assign, transfer, pledge,
hypothecate, mortgage or otherwise dispose of, by gift or otherwise, or in any
way encumber any of the restricted shares prior to vesting, except as otherwise
permitted by the Plan.
 
Prior to vesting, at the Trust’s election, the shares of Common Stock relating
to such restricted shares will either be (i) represented in book-entry form by
the transfer agent for the Common Stock, (ii) represented by a certificate held
by the Trust or such transfer agent, or (iii) held based upon instructions
provided by the Participant.  Any certificate relating to the restricted shares
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the applicable terms, conditions and restrictions.
 
Subject to the terms and conditions set forth herein, the restricted shares
shall vest in five equal installments on each of the first, second, third,
fourth and fifth anniversaries of the Grant Date (“Vesting Date”).  As soon as
practicable after vesting, but no later than the date that is 2 ½ months after
the end of the Participant’s tax year in which the Vesting Date occurs, the
Trust shall either (i) deliver certificate(s) representing the shares of Common
Stock vested as of such period to the Participant or its designee (and such
certificate shall be registered in the name of the Participant), (ii) have the
appropriate number of shares of Common Stock credited to the Participant in book
entry form, or (iii) have the shares of Common Stock held pursuant to
instructions provided by the Participant.
 
3.             Forfeitures.  Except as determined by the Compensation Committee
of the Trust’s Board of Trustees (the “Committee”) at any time, upon the failure
of the Participant to be employed by the Trust or any of its affiliates for any
reason, all unvested restricted shares shall be forfeited by the Participant to
the Trust without the payment of any consideration by the Trust; provided, that
except as specified in the Plan, in the event of a Participant’s retirement,
permanent disability, other termination of employment or death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Trust, waive in whole or in
part any or all remaining restrictions with respect to such Participant’s
restricted shares.  Upon forfeiture, the Trust shall cancel, or cause the
transfer agent to cancel, the stock certificate or book-entry relating to the
unvested restricted shares.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Tax Withholding; Section 83(b) Election.
 
(a)           Section 83(b) Election. The Participant may elect under Section
83(b) of the Internal Revenue Code of 1986, as amended (the "Code"), to be taxed
at the time the Award is acquired, rather than if and when such Award ceases to
be subject to the applicable forfeiture restrictions. Any Section 83(b) election
must be filed with the Internal Revenue Service within thirty (30) days of the
Grant Date. If a Section 83(b) election is made with respect to the Award, the
Participant shall, no later than one business day after filing any such
election, provide a copy of the executed election form to the Human Resource
Department and remit cash in an amount sufficient to pay all applicable
withholding taxes. The Participant hereby acknowledges that it is the
Participant’s sole responsibility to file a timely and properly completed
election under Section 83(b) of the Code.


(b)           No Section 83(b) Election Made. If no Section 83(b) election is
made and if upon the Grant Date, Vesting Date or other applicable date there
shall be payable by the Trust or an Affiliate of the Trust any statutory minimum
income and/or employment tax withholding, in the Trust's discretion, then unless
provided otherwise by the Trust, such tax withholding obligations, if any, will
be satisfied by the Trust withholding a number of shares of Common Stock that
would otherwise be vested under the Award in an amount that the Trust determines
has a Fair Market Value sufficient to meet such tax withholding obligations. In
the Trust's discretion, it may require or permit reimbursement or payment of
such tax withholding obligations by wire transfer, certified check, additional
payroll withholding or other means acceptable to the Trust and upon such terms
and conditions as the Trust may prescribe. The Trust may also permit the
Participant to tender shares of Common Stock to the Trust subsequent to receipt
of such shares in respect of an Award.  


(c)           The Participant is ultimately liable and responsible for all taxes
owed by such Participant in connection with the Award, regardless of any action
the Trust or an Affiliate takes with respect to any tax withholding obligations
that arise in connection with the Award.   The Trust and its Affiliates make no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the restricted
shares or the subsequent sale of any of the shares of Common Stock underlying
the restricted shares that vest. The Trust and its Affiliates do not commit and
are under no obligation to structure the Award program to reduce or eliminate
the Participant's tax liability.   The Trust is permitted to defer issuance of
shares under the Plan until reimbursement or payment by the Participant to the
Trust or an Affiliate of the amount of any tax withholding obligations.


5.             Rights of Participant.  The Award does not confer on the
Participant any right to continue in the employ of the Trust or any of its
affiliates or interfere in any way with the right of the Trust or any of its
affiliates to determine the terms of the Participant’s employment.
 
6.             Registration.  The Trust currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Common Stock subject to this Award. The Trust intends to maintain
this registration but has no obligation to do so.  If the registration ceases to
be effective, the Participant will not be able to transfer or sell shares issued
pursuant to this Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable.  The Participant agrees that any resale by him
or her of the shares of Common Stock issued pursuant to this Award will comply
in all respects with the requirements of all applicable securities laws, rules,
and regulations (including, without limitation, the provisions of the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and
the respective rules and regulations promulgated thereunder) and any other law,
rule, or regulation applicable thereto, as such laws, rules, and regulations may
be amended from time to time. The Trust will not be obligated to either issue
the shares or permit the resale of any shares if such issuance or resale would
violate any such requirements.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             Acknowledgment of Participant.  The Participant accepts and
agrees to the terms of the Award as described in this Award Agreement and in the
Plan, acknowledges receipt of a copy of this Award Agreement, the Plan, and any
applicable summary of the Plan, and acknowledges that he or she has read all
these documents carefully and understands their contents.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Award Agreement is duly authorized as of the date first
above written.
 
 

 
RAMCO-GERSHENSON PROPERTIES TRUST,
a Maryland real estate investment trust
                        By:     Title:                       PARTICIPANT        
            By:  


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


Participant, Grant and Grant Date




Participant Name:
 
       
Grant Date:
 
       
Restricted Shares Granted:
 
 

 